DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Election/Restriction
Claims 2-3, 6, 8, 14, and 15, are elected and being examined.
Claims 9, 10, and 13, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Amendment
The previous rejection of Claims 2, 3, 6, 8, 14 and 15, under 35 U.S.C. 103 as being unpatentable over JP 2012-211225 A to Miyazaki et al. (hereinafter Miyazaki) and further in view of US 2005/0019554 A1 to Orikabe et al. (hereinafter Orikabe) are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 8, 14 and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/112464 A1 in which US 2015/0344733 A1 to Tomizawa et al. is used as an English equivalent. (hereinafter Tomizawa).

Regarding claims 2, 3, 8, 14 and 15, Tomizawa teaches a resin composition comprising A) nanoparticles of alumina having an average size of 1-100 nm, B) fine particles having an average size of 0.2-100 microns, and C) a thermosetting resin (See abstract), wherein the nanoparticles are used in an amount of 0.1-5 mass% based on total mass of the fine particles (para 33). Specifically, in Example 18, a 0.1 mm thick prepreg (i.e. 100 microns) is obtained from impregnating a 0.1mm thick woven glass fabric with a resin composition comprising 1 part by mass of alumina nanoparticles with an average size of 20 nm, 400 parts of spherical fused silica fine particles, 36 part of a cyanate ester resin, 26 parts of a bismaleimide (BMI-2300), 38 parts of an epoxy resin (para 98-99), and further added 10 parts of a silicone rubber powder. (para 113). The above 0.1 mm thick (i.e. 100 microns) prepreg meets the claimed resin film, the above 1 part by mass (i.e. 0.25 mass%) of alumina nanoparticle meets the claimed nanofiller (a), the above 400 part by mass (i.e. 80 mass% in the composition) spherical fused silica fine particle meets the claimed inorganic filler (a’) other than the nanofiller (a), the above silicone rubber meets the elastomer, and the above epoxy resin meets the claimed thermosetting resin. 
The above composition is used to form a prepreg which is then pressed and cured to form a laminate for a printed wiring board (para 79-84), which meets claims 14 and 15.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0344733 A1 to Tomizawa et al. (hereinafter Tomizawa), as applied to claim 8 above, and further in view of US 2005/0019554 A1 to Orikabe et al. (hereinafter Orikabe).

Regarding claims 6, as cited above and incorporated herein, Tomizawa teaches the resin film cited in claim 8. Tomizawa further teaches that a maleimide compound can be include in the thermosetting resin composition. (para 12 and 55-56).
Tomizawa does not explicitly teach the polyimide cited in claim 6.
However, Orikabe teaches a resin composition comprising a heat resistant resin, a thermosetting resin, a filler and a resin having a polybutadiene structure used for forming interlayer insulation layers (See abstract). Specifically, in examples 1and 2, the heat resistant resin is Techmight E2020 (para 126), the thermosetting resin is an epoxy resin, and the filler is an inorganic filler such as silica and an organic filler such as polybutadiene rubber (para 126), which meets the claimed elastomer. Orikabe further teaches the above resin composition is used as a varnish and applied as a resin film and cured to a thickness of 30 microns (para 124 and 126), and used in the field of printed wiring boards (para 2), which is the same field of used cited above in Tomizawa. Orikabe further teaches the addition of polybutadiene improves the roughened surface making the formation of the conductive layer having excellent peel strength (para 84 and 79). Furthermore, Orikabe teaches that the composition may further include an organic filler such as acrylic rubber (para 81), and is used to improve relaxing the stress in the cured product (para 79). Orikabe also teaches using Techmight E2020 in combination with the epoxy resin composition (See examples 1 and 2, para 126). The above Techmight E2020 qualifies as the polyimide thermosetting resin cited in claim 6. Orikabe further teaches that the polyimide resin is a heat-resistant resin (para 16) that is suitable to be used in combination of epoxy resins for the formation of insulating layers for printed wiring boards (para 68, 73 and 126), and the amount affects properties such as tensile strength, elongation at break, and thermal expansion coefficient. (para 87).
It would have been obvious by one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the Techmight E2020 of Orikabe  in combination with the epoxy resin of Tomizawa because Orikabe further teaches that the polyimide resin is a heat-resistant resin (para 16) that is suitable to be used in combination of epoxy resins for the formation of insulating layers for printed wiring boards (para 68, 73 and 126), and the amount affects properties such as tensile strength, elongation at break, and thermal expansion coefficient. (para 87).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-3, 6, 8, 14, and 15, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766